Citation Nr: 1124625	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-16 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1970 to December 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for PTSD. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to addressing the merits of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the Board finds that additional development of the evidence is required in the form of a new VA psychiatric examination and opinion.

The Veteran has argued that he currently experiences PTSD due to exposure to "ground and rocket attacks" during his service at the Long Binh base in Vietnam.  See the Veteran's November 2008 statement; see also the March 2007 private treatment record from J. Williamson, PhD, and the November 2008 private treatment record from W. Anderson, Psy.D.  He has also alleged that two brothers were injured in Vietnam prior to his deployment, and that he has a history of relevant symptoms from the time of his active duty service, including self-medication through substance abuse during his military service.  Id.  

As such, the Veteran has not alleged that he experienced combat duties.  If VA determines the Veteran did not engage in combat with the enemy, or that his alleged stressor does not involve combat, his lay testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  That said, corroboration of every detail of a claimed stressor, including his personal participation, is not required; rather, he only needs to offer independent evidence of a stressful event that is sufficient to imply his personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  The Veteran has submitted evidence to support his contention of exposure to the events alleged.  See the Internet Archive Article submitted January 2009.  The Veteran's service personnel records (SPRs) also confirm that he had service in Vietnam from December 1970 to December 1971.  Furthermore, a search undertaken using the Defense Personnel Records Information Retrieval System (DPRIS) found that military records confirmed that Long Binh came under attack during the Veteran's service there and that individuals were killed or injured in these attacks at the time of the Veteran's presence there, such that the Veteran's exposure to attacks where he was stationed may be considered confirmed.  

The Veteran originally submitted a private treatment record dated in November 2008 from Dr. Anderson, which reviewed the Veteran's history and current acquired psychiatric disorder, concluding that the Veteran was experiencing PTSD, as well as a panic disorder with agoraphobia, and a depressive disorder not otherwise specified.  In April 2009, the Veteran was provided with a VA psychiatric examination which diagnosed the Veteran with an anxiety disorder, not otherwise specified, and indicated that the Veteran did not meet the criteria for PTSD at that time and his acquired psychiatric disorder was less likely than not due to his military service.  As such, the VA examiner indicated that a clear link could not be established between the Veteran's military service and his current acquired psychiatric disorder, in part due to reluctance to discuss his history on the part of the Veteran.  Furthermore, the VA examiner noted that the findings from Dr. Anderson's testing appeared to be unreliable, and that Dr. Anderson had not addressed other potentially stressful causal events in the Veteran's life.  

After the VA psychiatric examination was provided, the Veteran submitted further private treatment records from Dr. Anderson, which indicate ongoing treatment for his disorder in February, May, June, October, and December 2009, and November 2010.  The Veteran has also submitted a private treatment record dated in March 2007 from Dr. Williamson, which also diagnosed the Veteran with PTSD and a dysthemic disorder, indicating that these were at least in part due to his service in Vietnam.  The Veteran was also diagnosed with a personality disorder.  As such, the Veteran has submitted further private treatment records which may serve to address some of the concerns of the April 2009 VA psychiatric examination.

The Board also notes that on July 13, 2010, VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new language that allows for establishment of service connection for PTSD which may be due to "fear of hostile military or terrorist activity."  That is a Veteran may establish service connection for PTSD if he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3).  

Both Dr. Anderson and Dr. Williamson appear to have diagnosed the Veteran in accordance with the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  However, the private treatment records submitted by the Veteran have not fully addressed the other possible causes of the Veteran's acquired psychiatric disorder contained in the record.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  As such, the private treatment records that have been submitted are simply inadequate to allow the Board to grant the Veteran's claim at this time.  

However, the April 2009 VA psychiatric examination was conducted prior to the submission of the majority of this evidence, such that certain aspects of the record that the VA psychiatric examiner found troubling may have been addressed.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate).  

In light of the inadequacies identified in the November 2009 VA medical examination and the new medical evidence submitted by the Veteran, the Board concludes that the Veteran should be provided with a new VA orthopedic examination.  The examination should be provided by a physician who has not previously examined the Veteran, who must fully review the history and treatment of the Veteran's acquired psychiatric disorder, and provide a complete etiology for any current disorder found.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should then be afforded a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorders, including PTSD, to determine whether any of the Veteran's current psychiatric disorders, particularly PTSD, may be etiologically related to his verified in service stressors.  

	The examiner should be (if possible) a physician who has not previously examined the Veteran.  The Veteran is hereby advised that a failure to report for his scheduled VA examination, without good cause, may have adverse consequences for his claim.  The examination should include any diagnostic testing or evaluation deemed necessary.

	The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file, including the information regarding stressor verification, were reviewed in conjunction with the examination.  Any indicated relevant tests must be conducted. 

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for an acquired psychiatric disorder:

(A)	Please provide a comprehensive review of the history of the Veteran's current acquired psychiatric disorder.  This should include acknowledging that the Veteran has been shown to have experienced mortar and rocket attacks during his service in Vietnam as shown by the March 2009 DPRIS report, the findings of the April 2009 VA psychiatric examination, and fully address the private treatment records from Dr. Anderson and Dr. Williamson, as well as any relevant history provided by the Veteran or records obtained subsequent to this remand.

	Then, please answer the following question:  

(A)	Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of his verified in-service stressors?  The examiner must fully address all the evidence of record, including the Veteran's diagnosis of multiple psychiatric disorders, the history of such disorders, and his verified in-service stressors.

	Any opinions expressed by the reviewer must be accompanied by an explanation of the rationale for the opinion expressed.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

2.	Then review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

3.	After completing the above development, the AOJ should readjudicate the Veteran's claim for an acquired psychiatric disorder, to include PTSD, considering any new evidence secured since the April 2010 statement of the case (SOC).  If this claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


